DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-23 in the reply filed on 05/31/2022 is acknowledged.
Claim Objections
Claim 10 is objected to because of the following informalities: 
“a supervised machine learning algorithm” should be corrected as “the supervised machine learning algorithm”
“blob detection” should be corrected as “blob detection.”  (a period is missing in the end of the sentence)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the machine learning algorithm” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 9, 12, 14, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuth et al. (US 20170315693) in view of Amico et al. (US 20180211122).
Regarding claim 1, Demuth discloses A digital retrofit device comprising: a camera; a processor coupled to the camera and configured with computer-executable instructions that cause the processor to (Demuth, “[0024] In an embodiment, device-specific operating instructions, setup menus, tools of analysis, error analysis or data log functions are stored in a memory and/or the database that can be called up in dependence on the detected encoding, are server-based or locally transferrable between the mobile terminal and the memory and/or database, and/or are executable by means of the mobile terminal and/or the device. [0061] The mobile terminal 3 includes at least one optical detection unit 3.1 designed as a camera with a detection area E, a processor 3.5, a display 3.2 and an operating unit 3.3.”): 
activate the camera to capture an image (Demuth, “[0042] For this purpose, for example, a user activates a program, also referred to as an application, on the mobile terminal, which activates the optical detection unit of the mobile terminal to represent a moving image, for example a live image, acquired by said camera, on the display designed as a screen”); 
process the image so as to identify measurement data being displayed on an analog measurement instrument which is within the image captured by the camera (Demuth, “[0062] After an activation of a program, also referred to as an application, on the mobile terminal 3, the detection unit 3.1 is enabled and by means of said unit, a moving image B, in particular a so-called live image, of the device 2 is acquired and displayed on the display 3.2. [0063] Simultaneously, the image B is searched for a marking pattern M on the device 2 and is thus optically analyzed.”), wherein the processing includes: 
identifying a type of the analog measurement instrument (Demuth, “[0064] Using the marking pattern M and a database that is stored locally on the mobile terminal 3 or is stored in a remoted database and can be accessed via, for example, a web-based server application, the type of device 2 is ascertained.”); 
identifying features of the analog measurement instrument; convert the extracted data into converted digital information (Demuth, “[0035] According to an embodiment, an analysis unit is provided that is designed to transform the marking pattern comprising an alphanumeric or numeric encoding into a measured value with a unit or a different variable, and to integrate it into the complete image”); and 
obtain supplemental information from a database related to the analog instrument (Demuth, “[0024] device-specific operating instructions, setup menus, tools of analysis, error analysis or data log functions are stored in a memory and/or the database that can be called up in dependence on the detected encoding, are server-based or locally transferrable between the mobile terminal and the memory and/or database, and/or are executable by means of the mobile terminal and/or the device. [0045] a virtual graphics component is loaded from a database and is processed into a complete image with a detected and optically analyzed image of a device, wherein by means of the virtual graphics component, an operating state of the device is displayed, and the complete image is updated at predetermined time intervals.”); 
superimpose the additional information in a graphical representation over the captured image of the analog instrument in real time in the display together with the digital information; and a display coupled to the processor upon which the digital information and supplemental information is displayed to a wearer of the smart glasses (Demuth, “[0014] In an embodiment, the mobile terminal, for example, can be a portable computer, a smart phone, so-called virtual reality glasses, a tablet, etc. [0037] a background image showing the device is frozen and the graphics component forming a dynamic image section is updated. This also occurs, for example, if the present position is changed. Thus, a monitoring of measured values, setting values and/or operating states or another state is possible from a position distant from the device. [0064] Subsequently, a device-specific virtual graphics component vG is transmitted from the database to the processor 3.5 of the mobile terminal 3 for processing with the detected and optically analyzed image B of the device 2 into a complete image GB. The virtual graphics component vG thereby shows an operating state of the device 2 and is updated at predetermined time intervals”. Therefore, measured values, setting values and/or operating states are superimposed over the captured device image).
However, Demuth fails to explicitly disclose extract the measurement data displayed on the analog instrument based on the identified type and features of the analog instrument measurement.
On the other hand, Amico discloses identifying a type of the analog measurement instrument; identifying features of the analog measurement instrument; extract the measurement data displayed on the analog instrument based on the identified type and features of the analog instrument measurement (Amico, fig.4A, “[0125] Further, responsive to receiving the image of the vehicle dashboard 104, in operation 406, the vehicle type model may determine the make and model of the vehicle 102 based on the captured image of the vehicle dashboard 104. Then, in operation 408, the location of one or more components of the vehicle dashboard in the captured image is identified based on the make and model of the vehicle 102… once the make and model of the vehicle 102 is determined, the image processing engine 226 may determine the location of one or more components of the vehicle dashboard in the captured image based on the make and model of the vehicle 102 by interaction with an external data source 550. Operations 304-306 and 310-322 of FIGS. 4 and 5 may be substantially similar to that of FIG. 3. [0113] in operation 312, the image processing engine 226 may process the cropped image of the at least one component of the vehicle dashboard to obtain a reading of the at least one component”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Demuth and Amico. That is, adding the reading of the dashboard component based on model and component of the vehicle of Amico to the of AR device of Demuth. The motivation/ suggestion would have been to provide automated extraction of data associated with a vehicle from an image of the vehicle's dashboard using artificial intelligence technology (Amico, [0001]).
Regarding claim(s) 12, 14, they are covered by claim 1, thus are rejected under similar reason set forth as claim 1.
Regarding claim 3, Demuth in view of Amico discloses The digital retrofit device of claim 1.
Demuth further discloses a memory unit coupled to the processor to which the processor delivers the converted digital information for storage (Demuth, “[0023] According to an embodiment of the system, a plurality of virtual graphics components is stored in the graphics memory, wherein according to the encoding detected, pre-stored virtual graphics components compatible with the unit are loadable, and measured values and/or settings or buttons of the device can be transferred to the graphics components and can be updated”).
Regarding claim 7, Demuth in view of Amico discloses The digital retrofit device of claim 1.
Demuth further discloses wherein the processor is further configured with computer-executable instructions that cause the processor to scan and identify an identification code on the analog measurement instrument (Demuth, “[0070] the marking pattern M may be constructed as a barcode or other opto-electronically readable font, for example, as a so-called 2D code or 2D barcode or QR code”).
Regarding claim 9, Demuth in view of Amico discloses The digital retrofit device of claim 1.
On the other hand, Demuth fails to explicitly disclose but Amico discloses wherein the processor is further configured to identify a type and features of the analog measurement instrument using a supervised machine learning algorithm that is trained to classify types and features of analog instruments based on tagged training data (Amico, “[0059] Different training methods such as supervised, unsupervised, or semi-supervised training may be used to train the one or more machine learning models. [0102] In operation 606, the dashboard analysis engine 220 of the portable computing device 106 may input analog gauge training data comprising a plurality of labelled and/or unlabeled training images of analog gauges to a machine learning algorithm of the training engine 222. The plurality of training images of analog gauges may include images of analog gauges of a vehicle dashboard for different makes and models of vehicles and for different analog gauge readings. [0123] In FIG. 10, once the location of each component of the vehicle dashboard in the captured image is identified and the image of said components have been cropped out from the captured image of the vehicle dashboard, the cropped images of each component may be inputted in parallel to respective machine learning models such that the machine learning models may process the cropped images in parallel to obtain readings associated with the components of the vehicle dashboard 104. [0125] In FIG. 4, the make and the model of the vehicle 102 and/or the location of one or more components of the vehicle dashboard in the captured image are identified using machine learning models, e.g., the vehicle type model and/or the location model”). The same motivation of claim 1 applies here.
Regarding claim 17, Demuth in view of Amico discloses The method of claim 12.
Demuth further discloses receiving an image of a code unique identifying the analog instrument (Demuth, fig.1, “[0070] the marking pattern M may be constructed as a barcode or other opto-electronically readable font, for example, as a so-called 2D code or 2D barcode or QR code”).
Regarding claim 18, Demuth in view of Amico discloses The method of claim 17.
Demuth further discloses wherein the code uniquely identifying the analog instrument is a QR code (Demuth, fig.1, “[0070] the marking pattern M may be constructed as a barcode or other opto-electronically readable font, for example, as a so-called 2D code or 2D barcode or QR code”).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuth et al. (US 20170315693) in view of Amico et al. (US 20180211122), and further in view of Kostrzewski et al. (US 20130083960).
Regarding claim 2, Demuth in view of Amico discloses The digital retrofit device of claim 1.
On the other hand, Demuth in view of Amico fails to explicitly disclose but Kostrzewski discloses wherein the digital retrofit device is fixed in position with respect to the analog measurement instrument and oriented so as to be able to capture the image of the analog measurement instrument (Kostrzewski, “[0107] In some embodiments, video cameras are disposed on an aircraft to capture various articulated objects, such as instrument gauges, aerodynamic control surfaces, landing gear, or other objects that change in time. These articulated objects have orientations with respect to the video image that are known beforehand. For example, images of instrument gauges have a known orientation with respect to a fixed video cockpit camera”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kostrzewski into the combination of Demuth and Amico. That is, applying the relative position between video cameras and articulated objects of Kostrzewski to the AR device and measuring instrument of Amico and Demuth. The motivation/ suggestion would have been to have a digital recording of analog data as seen by a pilot--for example, a recording of a view of gauges, dials, screens, and windows (Kostrzewski, [0107]).
Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuth et al. (US 20170315693) in view of Amico et al. (US 20180211122), and further in view of Nishi (US 20180307045).
Regarding claim 4, Demuth in view of Amico discloses The digital retrofit device of claim 3.
On the other hand, Demuth in view of Amico fails to explicitly disclose but Nishi discloses a wireless communication unit coupled to the memory unit adapted to transmit the converted digital information to a database server (Nishi, fig.1, “[0004] a character recognition unit to generate digital measurement data from the character image; and a recording unit to record the digital data. [0035] The communication unit 23 serves to communicate with peripheral devices, which include the maintenance support device 1. The communication unit 23 of the head-mounted display 2 is connected with the communication unit 15 of the maintenance support device 1 by, for example, wireless communication. [0064] At step S104, the data storage unit 12 stores the information indicating the operational state extracted by the image analysis unit 11 in association with the information on the identity of the piece of factory equipment corresponding to the information indicating the operational state, in a database.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nishi into the combination of Demuth and Amico. That is, applying the wireless connection between the HMD and database of Nishi to the AR device and memory of Amico and Demuth. The motivation/ suggestion would have been easily collecting information, with little burden on the operators, for the maintenance of factory equipment to support the operators in carrying out the maintenance (Nishi, [0009]).
Regarding claim 5, Demuth in view of Amico and Nishi discloses The digital retrofit device of claim 4.
 Demuth further discloses wherein the processor is further configured with computer-executable instructions that cause the processor to request the supplemental information from the database server and to superimpose the additional information in a graphical representation in the display together with the digital information (Demuth, “[0024] device-specific operating instructions, setup menus, tools of analysis, error analysis or data log functions are stored in a memory and/or the database that can be called up in dependence on the detected encoding, are server-based or locally transferrable between the mobile terminal and the memory and/or database, and/or are executable by means of the mobile terminal and/or the device. [0045] a virtual graphics component is loaded from a database and is processed into a complete image with a detected and optically analyzed image of a device, wherein by means of the virtual graphics component, an operating state of the device is displayed, and the complete image is updated at predetermined time intervals. [0037] a background image showing the device is frozen and the graphics component forming a dynamic image section is updated. This also occurs, for example, if the present position is changed. Thus, a monitoring of measured values, setting values and/or operating states or another state is possible from a position distant from the device.”).
Claim(s) 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuth et al. (US 20170315693) in view of Amico et al. (US 20180211122), and further in view of Holzhausen (US 20100127891).
Regarding claim 6, Demuth in view of Amico discloses The digital retrofit device of claim 1, wherein Demuth has disclosed the supplemental information includes instrument condition information of the analog instrument (Demuth, [0045] a virtual graphics component is loaded from a database and is processed into a complete image with a detected and optically analyzed image of a device, wherein by means of the virtual graphics component, an operating state of the device is displayed, and the complete image is updated at predetermined time intervals).
On the other hand, Demuth in view of Amico fails to explicitly disclose but Holzhausen discloses wherein the supplemental information includes nominal safe range data of the instrument (Holzhausen, “5. Device as claimed in claim 1, wherein said processing means is designed to process said acquired data by retrieving from a database the corresponding reference safety range”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Holzhausen into the combination of Demuth and Amico. That is, adding the reference safety range of Holzhausen to the supplemental information of Amico and Demuth. The motivation/ suggestion would have been to provide a supervisory capability to the effective and safe use of the ability for the clinical staff to adjust safety signal ranges on medical patient monitoring devices (Holzhausen, [0006]).
Regarding claim(s) 15, it is interpreted and rejected under similar reason set forth as claim 6.
Claim(s) 8, 13, 16, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuth et al. (US 20170315693) in view of Amico et al. (US 20180211122), and further in view of Mullins et al. (US 20160055674).
Regarding claim 8, Demuth in view of Amico discloses The digital retrofit device of claim 7.
On the other hand, Demuth in view of Amico fails to explicitly disclose but Mullins discloses determine whether the extracted measurement data is within an expected range of values or within historical trends; assess whether the analog instrument is functioning properly based on whether the extracted measurement data is within the expected range or historical trends; and generate a graphical alert on the display if it is determined that the analog instrument is functioning outside of the expected range or historical trends (Mullins, “[0026] The AR application identifies a sensing device using an image captured with a camera of the device. Visual data is extracted from the sensing device. [0074] At operation 816, the server 110 verifies that the visual data is within the parameters corresponding to the sensing device. At operation 818, the server 110 generates an alert notification to the head mounted device 101 based on the visual data being outside acceptable thresholds. At operation 820, the head mounted device 101 generates an alert based on the alert notification from the server 110. The alert may include a virtual indicator in the display 204 of the head mounted device 101”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mullins into the combination of Demuth and Amico. That is, adding the alert based on out-of-threshold of Mullins to the AR device of Amico and Demuth. The motivation/ suggestion would have been the AR application then generates an alert notification in the display in response to the measured level exceeding a threshold of the notification parameters (Mullins, [0031]).
Regarding claim(s) 13, 23, they are interpreted and rejected under similar reason set forth as claim 8.
Regarding claim 16, Demuth in view of Amico discloses The method of claim 12.
On the other hand, Demuth in view of Amico fails to explicitly disclose but Mullins discloses wherein features of the analog instrument identified include a type of measurement made by the analog instrument, and a scale and range of parameters values appearing on the analog instrument (Mullins, “[0053] The data extraction module 212 determines a current reading from the analog or digital sensing device, a range of the analog or digital sensing device, a type of analog or digital sensing device based on an image of the analog or digital sensing device. In one example embodiment, the data extraction module 212 may include a units identifier module 402, a range identifier module 404, and a level identifier module 406 as illustrated in FIG. 4”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mullins into the combination of Demuth and Amico. That is, adding the components in fig.4 of Mullins to the AR device of Amico and Demuth. The motivation/ suggestion would have been systems and methods for extracting sensor data from sensing devices for augmented reality content (Mullins, [0001]).
Claim(s) 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuth et al. (US 20170315693) in view of Amico et al. (US 20180211122), and further in view of Hassman et al. (US 20170004552).
Regarding claim 10, Demuth in view of Amico discloses The digital retrofit device of claim 9.
On the other hand, Demuth in view of Amico fails to explicitly disclose but Hassman discloses wherein the processor is further configured to run a trained classifier trained using a supervised machine learning algorithm to perform at least one of edge detection, corner detection, and blob detection (Hassman, “[0044] In embodiments, the visualizer 136 may be configured to utilize a statistical classifier such as, for example, one or more supervised and/or unsupervised machine-learning algorithms, any number of various digital image processing techniques (e.g., edge detection, foreground detection, region of interest detection, etc.), neural networks, and/or the like to determine the dimensions of the installation location”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hassman into the combination of Demuth and Amico. That is, applying the algorithm and techniques of dimension determination of Hassman to the AR device of Amico and Demuth. The motivation/ suggestion would have been to provide an algorithm of determining the dimension based on captured images (Hassman, “[0006] the visualizer is further configured to: determine, based on the digital image of the scene, dimensions of the installation location”).
Regarding claim 21, Demuth in view of Amico discloses The method of claim 12.
On the other hand, Demuth in view of Amico fails to explicitly disclose but Hassman discloses wherein the machine learning algorithm includes at least one of a neural network, a convolutional network, and a recurrent neural network (Hassman, “[0044] In embodiments, the visualizer 136 may be configured to utilize a statistical classifier such as, for example, one or more supervised and/or unsupervised machine-learning algorithms, any number of various digital image processing techniques (e.g., edge detection, foreground detection, region of interest detection, etc.), neural networks, and/or the like to determine the dimensions of the installation location”). The same motivation of claim 10 applies here.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuth et al. (US 20170315693) in view of Amico et al. (US 20180211122), and further in view of O'Connor (US 20130193200).
Regarding claim 11, Demuth in view of Amico discloses The digital retrofit device of claim 7, wherein the analog instrument has been disclosed.
On the other hand, Demuth in view of Amico fails to explicitly disclose but O'Connor discloses a GPS sensor adapter to output a current location of the product during scanning of the identification code on the analog instrument and to associate the current location with the product (O'Connor, “[0024] The location of a particular product determined by mobile communication device 102 (i.e., the location of mobile communication device determined via a GPS receiver when a QR code associated with a product is scanned) can be recorded in current location 416 and previous location 418.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined O'Connor into the combination of Demuth and Amico. That is, applying the determining location of the product of O'Connor to determine the location of the analog instrument of Amico and Demuth. The motivation/ suggestion would have been to provide a method and apparatus for tracking items using QR codes and providing information pertaining to the items (O'Connor, [0001]).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuth et al. (US 20170315693) in view of Amico et al. (US 20180211122), and further in view of Zhou et al. (CN 109002562 B).
Regarding claim 19, Demuth in view of Amico discloses The method of claim 12, wherein the analog instrument has been disclosed.
On the other hand, Demuth in view of Amico fails to explicitly disclose but O'Connor discloses compiling a training data set including image data of instruments that have been classified by type; executing a machine learning algorithm to train a classifier to determine an instrument type based on image data; and determining the type of the instrument in the received image using the trained classifier (Zhou, “S303: according to the classification result of the instrument sample image and the type label of the instrument sample image, performing the wheel training to the feature extraction network and the classifier. S602: according to the classification result, and the characteristic database corresponding to each category label, determining the characteristic database corresponding to the target image. S603: based on the target feature vector of the target image, from the determined feature database corresponding to the target image, determining the feature vector corresponding to the target feature vector. S604: based on the determined name tag of the feature vector corresponding to the target feature vector, determining the name of the target image, as the identification result of the instrument to be identified”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhou into the combination of Demuth and Amico. That is, applying the determining instrument type of Zhou to the analog instrument of Amico and Demuth. The motivation/ suggestion would have been to provide an instrument identification model training method and device and instrument identification method and device, which can improve the identification precision and identification efficiency of the instrument (Zhou).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuth et al. (US 20170315693) in view of Amico et al. (US 20180211122), and further in view of Zhou et al. (CN 109002562 B) and Hassman et al. (US 20170004552).
Regarding claim 20, Demuth in view of Amico and Zhou discloses The method of claim 19, wherein the analog instrument has been disclosed.
On the other hand, Demuth in view of Amico and Zhou fails to explicitly disclose but Hassman discloses determining converting the received image into features using at least one of edge detection, corner detection, blob detection, ridge detection and scale invariant feature transform (Hassman, “[0044] In embodiments, the visualizer 136 may be configured to utilize a statistical classifier such as, for example, one or more supervised and/or unsupervised machine-learning algorithms, any number of various digital image processing techniques (e.g., edge detection, foreground detection, region of interest detection, etc.), neural networks, and/or the like to determine the dimensions of the installation location”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hassman into the combination of Demuth and Amico, Zhou. That is, applying the algorithm and techniques of dimension determination of Hassman to the AR device of Amico and Demuth, Zhou. The motivation/ suggestion would have been to provide an algorithm of determining the dimension based on captured images (Hassman, “[0006] the visualizer is further configured to: determine, based on the digital image of the scene, dimensions of the installation location”).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuth et al. (US 20170315693) in view of Amico et al. (US 20180211122), and further in view of Scherger et al. (US 20200112489).
Regarding claim 22, Demuth in view of Amico discloses The method of claim 17, wherein the analog instrument has been disclosed.
On the other hand, Demuth in view of Amico fails to explicitly disclose but Scherger discloses determining a location of the instrument, storing the location in association with the code identifying the instrument (Scherger, “[0047] In various embodiments, the learning management system 205 may further be configured to determine a location of a piece of physical equipment based on the ID, by looking up the ID in another management system.The network inventory system 235 may be configured to store information about each piece of equipment in network inventory, including ID and location information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Scherger into the combination of Demuth and Amico. That is, adding the destemming location and storing location/code of Scherger to the analog instrument of Amico and Demuth. The motivation/ suggestion would have been a more robust approach to intelligent network equipment failure prediction systems for handling network equipment failures are provided (Scherger, [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                                        6/17/2022